NO. 12-20-00238-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JUSTIN STEPHEN WEST,                             §      APPEAL FROM THE 188TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      GREGG COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Justin Stephen West, acting pro
se, filed a notice of appeal to challenge his conviction in trial court cause number 48792-A.
Sentence was imposed on October 21, 2019. Under the rules of appellate procedure, the notice
of appeal must be filed within thirty days after the sentence is imposed or within ninety days
after sentence is imposed if the defendant timely files a motion for new trial. See TEX. R. APP. P.
26.2(a). Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3.
In this case, Appellant filed his notice of appeal on October 13, 2020, long after the time for
filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On October 13, this Court notified Appellant that the information received failed to show
the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by
the rules of appellate procedure and no timely motion for an extension of time to file the notice
of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal would be
dismissed unless the information was amended on or before October 23 to show this Court’s
jurisdiction. This deadline passed without a response from Appellant.
       “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s appeal for
want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered October 30, 2020.
Panel consisted of Worthen, C.J. and Hoyle, J.,
Neeley, J., not participating




                                            (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR,
2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                       2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 30, 2020


                                         NO. 12-20-00238-CR


                                     JUSTIN STEPHEN WEST,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                             Appellee


                                Appeal from the 188th District Court
                           of Gregg County, Texas (Tr.Ct.No. 48792-A)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J. and Hoyle, J.
                    Neeley, J., not participating.